Opinion issued November 1, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-11-00204-CV
                            ———————————
  LEMORRIS GROVER AND MARCELO SANCHEZ A/K/A MARCELO
               SANCHEZ-REYES, Appellants
                                         V.
           TERENCE AND CAROLYN MCGUINNESS, Appellees



                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2006-59727


                          MEMORANDUM OPINION
      Appellants, Lemorris Grover and Marcelo Sanchez a/k/a Marcelo Sanchez-

Reyes, timely appealed from the trial court’s final judgment, signed on January 6,

2011, after moving for a new trial. See TEX. R. APP. P. 26.1(a)(1). However,

appellants have neither paid the required fees nor established indigence for purposes
of appellate costs. See TEX. R. APP. P. 5, 20.1, 37.3(b); see also TEX. GOV’T CODE

ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1) (West 2013), § 101.0411 (West

Supp. 2016); Order Regarding Fees Charged in the Supreme Court, in Civil Cases

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,

Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). After being notified by this Court’s

Order and Notice of Intent to Dismiss for Want of Prosecution on August 16, 2016,

which reinstated this case after Grover’s bankruptcy case had been dismissed; noted

that Grover’s counsel, Kevin R. Michaels, had filed a motion to withdraw; and that

this appeal was subject to dismissal for want of prosecution for failure to pay the

required fees, appellants did not timely respond. See TEX. R. APP. P. 5, 37.3(b),

42.3(b), (c).

      Accordingly, we grant the motion to withdraw by Grover’s counsel, Kevin R.

Michaels, and dismiss this appeal for nonpayment of all required fees and for want

of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c). We dismiss any other

pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                         2